[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              December 7, 2005
                               No. 05-12710                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                   D. C. Docket No. 92-00367-CR-1-HLM-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

MITCHELL JACKSON,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________
                            (December 7, 2005)


Before ANDERSON, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Mitchell Jackson, a federal prisoner serving concurrent 135-month sentences
for drug-related crimes, appeals pro se district court’s ruling denying his petition

for a writ of audita querela through which he sought to be resentenced in light of

the Supreme Court’s decision in United States v. Booker, 543 U.S. ___, 125 S. Ct.

738, 160 L. Ed. 2d 621 (2005). On appeal, Jackson concedes that he cannot raise a

Booker claim through a 28 U.S.C. § 2255 proceeding, but argues that the

inadequacy of § 2255 allows him to use the writ of audita querela to obtain

postconviction relief.

      Audita querela was an ancient writ used to attack the enforcement of a

judgment after it was rendered. United States v. Holt, 417 F.3d 1172, 1174 (11th

Cir. 2005) (per curiam). “We review de novo the question of whether a prisoner

may challenge his sentence by filing a motion for a writ of audita querela.” Id.

      “[F]ederal courts may properly fill the interstices of the federal

postconviction remedial framework through remedies available at common law.”

Id. at 1175 (internal quotation omitted). The writ of audita querela, however, may

not be granted when relief is cognizable under § 2255.1 Id. Because Jackson is



      1
          28 U.S.C. § 2255 provides, in relevant part, that:

             A prisoner in custody under sentence of a court established by Act of
             Congress claiming the right to be released upon the ground that . . . the
             sentence was in excess of the maximum authorized by law . . . may move
             the court which imposed the sentence to vacate, set aside or correct the
             sentence.


                                                  2
collaterally attacking his sentence as unconstitutional, the appropriate avenue of

relief is § 2255. See id.

      Federal courts must look beyond the labels of motions filed by pro se

inmates to interpret them under whatever statute would provide relief. United

States v. Jordan, 915 F.2d 622, 624-25 (11th Cir. 1990). Here, Jackson

specifically requested that his motion not be recharacterized as a § 2255 motion.

However, Jackson would be unable to obtain Booker relief even through a § 2255

motion, as Booker is not retroactively applicable to § 2255 cases on collateral

review. Varela v. United States, 400 F.3d 864, 868 (11th Cir. 2005) (per curiam),

cert. denied by ___ S. Ct. ___, (No. 05-6041, Oct. 3, 2005). Therefore, the district

court correctly denied Jackson’s motion. Accordingly, we affirm.

      AFFIRMED.




                                          3